cherrenlou52919image1.gif [cherrenlou52919image1.gif]




May 29, 2019


Christine Herren






RE:    LETTER OF UNDERSTANDING


Dear Chrissy:


We are pleased to offer you the position of VP, Accounting & Controller
effective June 1, 2019. Your salary will increase to $195,000 ($7,500.00 pay
period) less payroll deductions and all required withholdings. In this position,
you will report directly to me.


You will be eligible to participate in the 2019 Short Term Incentive Plan with a
bonus opportunity of up to 35% of your actual earned base salary. Payment of the
STIP award is based on achievement of measurable goals as well as certain
company budgeted goals being achieved or exceed.


You will also be eligible for an annual grant in accordance with INAP’s 2019
Long Term Incentive Plan (“LTIP”) or equivalent, equal to 100% of your base
salary at the discretion of the Compensation Committee and based on performance.
The annual grant may be in the form of restricted stock and will be subject to a
three-year vest; no less than 50% of the grant will be subject to time, and 50%
will be subject to performance as part of the Compensation Committee’s approve
metrics and the committee’s discretion.


All vesting is subject to you being an employee in good standing on each date
vesting. All shares are governed by the language in our incentive stock plan (a
copy of which will be mailed to you separately) as well as the actual grant
documents which define the specific terms of your grant. You will be subject to
INAP’s Insider Trading Policy.


Although we hope that your relationship with INAP will be a long and productive
one, we are not requiring a commitment from you for a particular length of time.
Your employment with INAP will be “at will” meaning that you may choose to
resign at any time for any reason, and INAP may choose to end your employment at
any time for any reason. This offer should not be construed as creating a
contract of employment for a specific period of time and the at-will nature of
your employment can only be changed by a written employment agreement signed by
you and INAP’s Chief Executive Officer.


Please indicate your acceptance of this letter of understanding by signing and
returning to the Human Resource Department.


Sincerely,


/s/ James Keeley


James Keeley
Chief Financial Officer


ACCEPTED: /s/ Christine Herren            5/29/2019
Christine Herren             Date


